Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 14-16, 18, 20, 22, 237, 27-30, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2020/0145921 A1) in view of Wu et al. (U.S. Pub No. 2020/0359314 A1).


1. Zhang teaches a method of wireless communication at a base station, comprising: configuring a user equipment (UE) with wake-up signal (WUS) resources to monitor for a WUS during a WUS occasion associated with a discontinuous reception (DRX) operation [abstract, In accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the gNB, a wake-up signal during a configured WUS time window and determine whether a wake-up]; 
 	Zhang fail to show determining a conflict in time with the WUS occasion and an active time for the UE or other higher priority resources for the UE having a higher priority than the WUS resources, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the active time for the UE or the other higher priority resources for the UE; and skipping transmission of the WUS at the WUS occasion in response to determining the conflict in time between the WUS occasion and the active time for the UE or the other higher priority resources for the UE.
par 0048, 0049, the first device 110) monitors transmissions from the further device (for example, the second device 120) within a DRX cycle may extend beyond the DRX on-duration due to an event occurrence, which may result in the active time overlapping with at least one WUS occasion configured to the device for monitoring WUS. The present disclosure, there is provided a solution for handling WUS occasions during an active time in DRX. In this solution, if an active time overlaps with at least one occasion for monitoring WUS]; wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the active time for the UE or the other higher priority resources for the UE [par 0054, As such, the active time may extend beyond a DRX on-duration within a DRX cycle, which may result in the active time overlapping with at least one of the one or more WUS occasions for monitoring WUS], and skipping transmission of the WUS at the WUS occasion in response to determining the conflict in time between the WUS occasion and the active time for the UE or the other higher priority resources for the UE [par 0080, 0081, the second device 120 determines whether transmission of WUS on at least one WUS occasion is skipped. 
In some embodiments, the second device 120 may skip transmission of WUS on at least one WUS occasion due to the at least one WUS occasion being overlapped with an active time of the second device 120, as described above].
  	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang and Wu because when DRX is configured, to 

3.    Zhang and Wu creates the method of claim 1, further comprising: starting a DRX on-duration associated with the WUS without transmitting the WUS in response to determining the conflict in time [Zhang, par 0010, The wireless communications device may wake up the second receiver of the wireless communications device to receive, from the gNB, a wake-up signal during a configured WUS time window. The wireless communications device may determine whether the received wake-up signal indicates a wake-up ora non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then the wireless communications device may wake up the first receiver of the wireless communications device before an on duration of the DRX cycle to synchronize timing with the gNB, detect a new radio physical downlink control channel (NR-PDCCH) during the on duration of the DRX cycle]

6. Zhang and Wu creates the method of claim 1, wherein the conflict comprises at least a part of the WUS resources overlapping with the active time for the UE [Zhang par 0067, Yet another issue addressed herein is that for a cell with many active UEs, the WUS for each individual UE may consume large amounts of channel resources and increase overhead. In this case, a UE-specific WUS maybe inefficient]

7. Zhang and Wu provides the method of claim 1, wherein the WUS carries wake-up information comprising at least one of a wake-up indication, a bandwidth part identifier, Zhang par 0084, If the WUS carries SS/RS information (timing and etc.), the UE may wake up at the exact timing indicated by the SS/RS information carried in the received WUS to detect and process SS /CSI-RS]

9. Zhang and Wu provides the method of claim 1, wherein the conflict comprises a gap in time between a start of the WUS occasion and an end of the active time or monitoring occasion of the other resources that is smaller than a threshold, and wherein the threshold is based at least in part on a capability of the UE or assistance information of the UE [Zhang, par 0068, a first embodiment, which maybe used in combination with any of the embodiments described herein. A basic WUS time window fora UE maybe defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE. The configured wake-up time for the UE to detect a WUS may be T (i) for a DRX cycle i, and the basic WUS time window length maybe Wb. The UE may wake up and detect a WUS during time [T(i), T(i)+Wb]. The length of the basic WUS time window should at least cover the duration of one WUS (TWUS)].

14. Zhang and Wu defines the method of claim 1, wherein the action associated with the WUS transmission further comprises transmitting wake-up information to the UE on a different channel from the WUS resources configured for the UE, wherein the different channel comprises one or more of a downlink control channel and a Zhang, par 0011, wake up a receiver of the wireless communication device to detect a new radio physical downlink control channel (NR-PDCCH) during a discontinuous reception (DRX) on duration; (ii) reset the counter of signals indicating non-wake up; and (Hi) reset a size of a next extended WUS time window to a basic window size plus a time drift caused by one DRX cycle. If the wake-up signal indicates a non-wake up condition, the wireless communications device may (i) increment the counter, and (ii) adjust the size of the next extended WUS time].

15.  Zhang creates an apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory and configured to: configure a user equipment (UE) with wake-up signal (WUS) resources to monitor for a WUS during a WUS occasion associated with a discontinuous reception (DRX) operation [abstract, par 0206, In accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the gNB, a wake-up signal during a configured WUS time window and determine whether a wake-up];

 	In an analogous art Wu show determine a conflict in time with the WUS occasion and an active time for the UE or other higher priority resources for the UE having a higher priority than the WUS resources[par 0048, 0049, the first device 110) monitors transmissions from the further device (for example, the second device 120) within a DRX cycle may extend beyond the DRX on-duration due to an event occurrence, which may result in the active time overlapping with at least one WUS occasion configured to the device for monitoring WUS. The present disclosure, there is provided a solution for handling WUS occasions during an active time in DRX. In this solution, if an active time overlaps with at least one occasion for monitoring WUS], wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the active time for the UE or the other higher priority resources for the UE [par 0054, As such, the active time may extend beyond a DRX on-duration within a DRX cycle, which may result in the active time overlapping with at least one of the one or more WUS occasions for monitoring WUS]; and skip transmission of the WUS at the WUS occasion in response to determining the conflict in time between the WUS occasion and the par 0080, 0081, the second device 120 determines whether transmission of WUS on at least one WUS occasion is skipped. 
In some embodiments, the second device 120 may skip transmission of WUS on at least one WUS occasion due to the at least one WUS occasion being overlapped with an active time of the second device 120, as described above].
  	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang and Wu because when DRX is configured, to receive data, a device may first awake to monitor control information which indicates whether the device is scheduled to receive data and how the data can be received.


16. Zhang provide a method of wireless communication at a user equipment (UE), comprising: receiving a configuration for wake-up signal (WUS) resources to monitor for a WUS during a WUS occasion associated with a discontinuous reception (DRX) operation[abstract, In accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the gNB, a wake-up signal during a configured WUS time window and determine whether a wake-up];

 	In an analogous art Wu show determining a conflict in time for the WUS occasion and an active time for the UE or other higher priority resources for the UE having a higher priority than the WUS resources[par 0048, 0049, the first device 110) monitors transmissions from the further device (for example, the second device 120) within a DRX cycle may extend beyond the DRX on-duration due to an event occurrence, which may result in the active time overlapping with at least one WUS occasion configured to the device for monitoring WUS. The present disclosure, there is provided a solution for handling WUS occasions during an active time in DRX. In this solution, if an active time overlaps with at least one occasion for monitoring WUS], wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the active time for the UE or the other higher priority resources for the UE[par 0054, As such, the active time may extend beyond a DRX on-duration within a DRX cycle, which may result in the active time overlapping with at least one of the one or more WUS occasions for monitoring WUS]; and skipping monitoring for the WUS during the WUS par 0080, 0081, the second device 120 determines whether transmission of WUS on at least one WUS occasion is skipped. 
In some embodiments, the second device 120 may skip transmission of WUS on at least one WUS occasion due to the at least one WUS occasion being overlapped with an active time of the second device 120, as described above].
  	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang and Wu because when DRX is configured, to receive data, a device may first awake to monitor control information which indicates whether the device is scheduled to receive data and how the data can be received.

18. Zhang and Wu display the method of claim 18, further comprising: starting a DRX on-duration associated with the WUS without monitoring for the WUS in response to determining the conflict in time [Zhang, par 0010, The wireless communications device may wake up the second receiver of the wireless communications device to receive, from the gNB, a wake-up signal during a configured WUS time window. The wireless communications device may determine whether the received wake-up signal indicates a wake-up ora non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then the wireless communications device may wake up the first receiver of the wireless communications device before an on duration of the DRX cycle to synchronize timing with the gNB, detect a new radio physical downlink control channel (NR-PDCCH) during the on duration of the DRX cycle]


20. Zhang and Wu disclose the method of claim 16, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the active time for the UE [Zhang par 0067, Yet another issue addressed herein is that for a cell with many active UEs, the WUS for each individual UE may consume large amounts of channel resources and increase overhead. In this case, a UE-specific WUS maybe inefficient]

22.  Zhang and Wu conveys the method of claim 16, wherein the conflict comprises a gap in time between a start of the WUS occasion and an end of the active time or monitoring occasion of the other resources that is smaller than a threshold, and wherein the threshold is based at least in part on a capability of the UE or assistance information of the UE. [Zhang, par 0068, a first embodiment, which maybe used in combination with any of the embodiments described herein. A basic WUS time window fora UE maybe defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE. The configured wake-up time for the UE to detect a WUS may be T (i) for a DRX cycle i, and the basic WUS time window length maybe Wb. The UE may wake up and detect a WUS during time [T(i), T(i)+Wb]. The length of the basic WUS time window should at least cover the duration of one WUS (TWUS)].

23.    Zhang and Wu displays the method of claim 16, further comprising: transmitting UE capability information or assistance information to a base station, the UE capability information or the assistance information comprising an indication of a threshold of transition time for transitioning from transmitting or receiving communication during the active time to monitoring for the WUS occasion [Zhang, par 0126, 1000 for transitions from WUS non-reachable to WUS reachable in accordance with one embodiment, which may be used in combination with any of the embodiments described herein. While each step of the procedure 1000 in FIG. 10 is shown and described separately, multiple steps may be executed in a different order than what is shown, in parallel with each other, or concurrently with each other. The procedure 1000 is performed by a UE as an example, but the procedure 1000 may also be performed by a wireless communications device, WTRU, or any other device described herein that is capable of wireless communications].

27.    Zhang and Wu define the method of claim 26, wherein the action associated with the WUS monitoring comprises receiving wake-up information from a base station on a different channel from the WUS resources configured for the UE[Zhang, par 0011, wake up a receiver of the wireless communication device to detect a new radio physical downlink control channel (NR-PDCCH) during a discontinuous reception (DRX) on duration; (ii) reset the counter of signals indicating non-wake up; and (Hi) reset a size of a next extended WUS time window to a basic window size plus a time drift caused by one DRX cycle. If the wake-up signal indicates a non-wake up condition, the wireless communications device may (i) increment the counter, and (ii) adjust the size of the next extended WUS time].


28. Zhang teaches  an apparatus  for wireless communication at a  user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: receive a configuration for wake-up signal (WUS) resources to monitor for a WUS during a WUS occasion associated with a discontinuous reception (DRX) operation[abstract, In accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the gNB, a wake-up signal during a configured WUS time window and determine whether a wake-up];;
 	Zhang fail to show determine a conflict in time for the WUS occasion and an active time for the UE or other higher priority resources for the UE having a higher priority than the WUS resources, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the active time for the UE or the other higher priority resources for the UE; and skip monitoring for the WUS during the WUS occasion that overlaps in time with the active time for the UE or the other higher 
	 In an analogous art Wu show determine a conflict in time for the WUS occasion and an active time for the UE or other higher priority resources for the UE having a higher priority than the WUS resources[par 0048, 0049, the first device 110) monitors transmissions from the further device (for example, the second device 120) within a DRX cycle may extend beyond the DRX on-duration due to an event occurrence, which may result in the active time overlapping with at least one WUS occasion configured to the device for monitoring WUS. The present disclosure, there is provided a solution for handling WUS occasions during an active time in DRX. In this solution, if an active time overlaps with at least one occasion for monitoring WUS], wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the active time for the UE or the other higher priority resources for the UE[par 0054, As such, the active time may extend beyond a DRX on-duration within a DRX cycle, which may result in the active time overlapping with at least one of the one or more WUS occasions for monitoring WUS];; and skip monitoring for the WUS during the WUS occasion that overlaps in time with the active time for the UE or the other higher priority resources for the UE determine, in response to determining the conflict in time between the WUS occasion and the active time for the UE or the other higher priority resources for the UE[par 0080, 0081, the second device 120 determines whether transmission of WUS on at least one WUS occasion is skipped. 
In some embodiments, the second device 120 may skip transmission of WUS on at least one WUS occasion due to the at least one WUS occasion being overlapped with an active time of the second device 120, as described above].
  	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang and Wu because when DRX is configured, to receive data, a device may first awake to monitor control information which indicates whether the device is scheduled to receive data and how the data can be received.


29. Zhang and Wu disclose the apparatus of claim 28, wherein the memory and the at least one processor are further configured to: start a DRX on-duration associated with the WUS without monitoring for the WUS in response to determining the conflict in time [Zhang, par 0010, The wireless communications device may wake up the second receiver of the wireless communications device to receive, from the gNB, a wake-up signal during a configured WUS time window. The wireless communications device may determine whether the received wake-up signal indicates a wake-up ora non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then the wireless communications device may wake up the first receiver of the wireless communications device before an on duration of the DRX cycle to synchronize timing with the gNB, detect a new radio physical downlink control channel (NR-PDCCH) during the on duration of the DRX cycle]
.

Zhang par 0067, Yet another issue addressed herein is that for a cell with many active UEs, the WUS for each individual UE may consume large amounts of channel resources and increase overhead. In this case, a UE-specific WUS maybe inefficient]
 
32.  Zhang and Wu defines the apparatus of claim 28, wherein the conflict comprises a gap in time between a start of the WUS occasion and an end of the active time or monitoring occasion of the other resources that is smaller than a threshold, and wherein the threshold is based at least in part on a capability of the UE or assistance information of the UE [Zhang, par 0068, a first embodiment, which maybe used in combination with any of the embodiments described herein. A basic WUS time window fora UE maybe defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE. The configured wake-up time for the UE to detect a WUS may be T (i) for a DRX cycle i, and the basic WUS time window length maybe Wb. The UE may wake up and detect a WUS during time [T(i), T(i)+Wb]. The length of the basic WUS time window should at least cover the duration of one WUS (TWUS)].


par 0123, 0124, Alternatively, the CN 903 may initiate WUS capability signaling via a WUS capability information request to the gNB 902 (step 912). The gNB 902 may send a WUS capability information request to UE 901 (step 913). The UE 901 may send a WUS capability information report to the gNB 902 (step 914), which may send a WUS capability information report to the CN 903 (step 915). The gNB 902 may then send a WUS configuration (step 916). The WUS configuration may comprise UE specific WUS or UE group based WUS configuration parameters and cell specific WUS configuration parameters]
 	Zhang fail to show the UE capability information or the assistance information comprising an indication of a threshold of transition time for transitioning from transmitting or receiving communication during the active time to monitoring for the WUS occasion.
 	In an analogous art Wu show the UE capability information or the assistance information comprising an indication of a threshold of transition time for transitioning from transmitting or receiving communication during the active time to monitoring for the WUS occasion [par 0005, The power saving scheme should focus on minimizing the dominate factor of power consumption during the network access, which includes the processing of aggregated bandwidth, active RF chain number and active reception/transmission time, and dynamic transition to power efficient mode. Furthermore, methods to enhance the transitions between "network access" mode and power saving mode should be considered. Both network-assisted and UE-assisted approaches should be considered for UE power saving mechanism].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang and Wu because when DRX is configured, to receive data, a device may first awake to monitor control information which indicates whether the device is scheduled to receive data and how the data can be received.


Claims 4, 5, 8, 19, 21, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2020/0145921 A1) in view of Wu et al. (U.S. Pub No. 2020/0359314 A1) in further view of He et al. (U.S. Pub No.2019/02544110 Al).


4.    Zhang and Wu provide the method of claim 3, Zhang and Wu fail to show wherein the base station starts the DRX on-duration using default wake-up information.
 	In an analogous art He show wherein the base station starts the DRX on-duration using default wake-up information [par 0179, The purpose of WUS transmitted in a default BWP is to reduce the UE reception bandwidth and therefore reduce UE power consumption. A UE can be configured to return to a default BWP when the UE goes into DRX. In some cases where the UE is operating in an active BWP other than the default BWP at the time of WUS transmission, the WUS can also be configured by the higher layers, or have a default behavior, to operate in an active BWP other than the default BWP],


5.    Zhang, Wu, and He disclose the method of claim 4, Zhang and Wu fail to show wherein the default wake-up information is configured for the UE or pre-determined based at least in part on a capability of the UE or assistance information of the UE.
 	In an analogous art He show wherein the default wake-up information is configured for the UE or pre-determined based at least in part on a capability of the
UE or assistance information of the UE [par 0179, A WUS for a UE operating in connected mode can be UE-specific or UE-group common. The purpose of WUS transmitted in a default BWP is to reduce the UE reception bandwidth and therefore reduce UE power consumption. A UE can be configured to return to a default BWP when the UE goes into DRX. In some cases where the UE is operating in an active BWP other than the default BWP at the time of WUS transmission, the WUS can also be configured by the higher layers, or have a default behavior]
 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption.

8. Zhang and Wu create the method of claim 1, Zhang and Wu fail to show wherein the conflict comprises the WUS resources overlapping, at least in part, with the other resources for the UE, and wherein the other resources having the higher priority than 
 	In an analogous art He show wherein the conflict comprises the WUS resources overlapping, at least in part, with the other resources for the UE, and wherein the other resources having the higher priority than the WUS resources include at least one of radio resource management (RRM) resources, radio link monitoring (RLM) resources, beam-management resources, or paging channel resources [par 0361, 0364, A UE also consumes material power for RRM measurements. In particular, a UE needs to power up before a DRX ON period to track the channel in preparation for the RRM measurement. NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption.


19. Zhang and Wu create the method of claim 18, Zhang and Wu fail to show wherein the UE starts the DRX on-duration using default wake-up information.
par 0179, The purpose of WUS transmitted in a default BWP is to reduce the UE reception bandwidth and therefore reduce UE power consumption. A UE can be configured to return to a default BWP when the UE goes into DRX. In some cases where the UE is operating in an active BWP other than the default BWP at the time of WUS transmission, the WUS can also be configured by the higher layers, or have a default behavior, to operate in an active BWP other than the default BWP],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption


21.  Zhang and Wu describe the method of claim 16, Zhang and Wu fail to show wherein the conflict comprises the WUS resources overlapping, at least in part, with the other resources for the UE, and wherein the other resources having the higher priority than the WUS resources include at least one of radio resource management (RRM) resources, radio link monitoring (RLM) resources, beam-management resources, or paging channel resources.
 	In an analogous art He show wherein the conflict comprises the WUS resources overlapping, at least in part, with the other resources for the UE, and wherein the other resources having the higher priority than the WUS resources include at least one of radio resource management (RRM) resources, radio link monitoring (RLM) par 0361, 0364, A UE also consumes material power for RRM measurements. In particular, a UE needs to power up before a DRX ON period to track the channel in preparation for the RRM measurement. NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption


31. Zhang and Wu defines the apparatus of claim 28, Zhang and Wu fail to show wherein the conflict comprises the WUS resources overlapping, at least in part, with the other resources for the UE, and wherein the other resources having the higher priority than the WUS resources include at least one of radio resource management (RRM) resources, radio link monitoring (RLM) resources, beam-management resources, or paging channel resources.
 	In an analogous art He show wherein the conflict comprises the WUS resources overlapping, at least in part, with the other resources for the UE, and wherein the other resources having the higher priority than the WUS resources include at least one of radio resource management (RRM) resources, radio link monitoring (RLM) par 0361, 0364, A UE also consumes material power for RRM measurements. In particular, a UE needs to power up before a DRX ON period to track the channel in preparation for the RRM measurement. NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption.


Response to Arguments

None of the cited paragraphs [0062], [0088], or [0095] of Shrestha disclose or suggest a UE “not monitoring for the WUS during the WUS occasion that overlaps in time with the active time for the UE or the other higher priority resources for the UE,” as in dependent claim 17. For at least this combination of reasons1, the Applicant submits that Shrestha fails to cure the deficiency in Zhang and Segev. The proposed combination of Shrestha, Zhang and Segev
The Applicant further submits, as detailed in the responses submitted on September 22, 2020 and February 5, 2021 that Zhang and Segev further fail to 

The applicant arguments are moot in view of newly rejected claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure TSAI et al. (U.S. Pub No. 2020/0351784 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                                                                        
                                         /SYED ALI/                                         Primary Examiner, Art Unit 2468